Case 19-80064-TLS           Doc 701       Filed 03/19/19 Entered 03/19/19 23:45:20                       Desc Main
                                         Document     Page 1 of 12


                         IN THE UNITED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF NEBRASKA

                                         )
In re:                                   ) Chapter 11
                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et ) Case No. 19-80064-TLS
al., 1
                                         )
               Debtors.                  ) (Jointly Administered)
                                         )

 DEBTORS’ MOTION FOR CONTINUANCE OF CONFIRMATION HEARING DATE,
  THE HEARINGS ON DEBTORS’ MOTION TO SURCHARGE COLLATERAL; THE
  OFFICIAL UNSECURED CREDITOR’S COMMITTEE’S MOTIONS TO CLARIFY
   THE ORDER APPROVING DUCERA’S EMPLOYMENT, AUTHORIZING THE
 COMMITTEE TO PROSECUTE CERTAIN CLAIMS ON BEHALF OF THE ESTATES,
 AND TO SEAL EXHIBITS, AND REQUEST FOR APPROVAL OF FORM OF NOTICE
                OF DEADLINES ASSOCIATED THEREWITH

        Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully

move this Court for an Order continuing the Confirmation Hearing Date 2 and the hearing date on

the Debtors’ Motion for an Order (I) Authorizing the Debtors to Surcharge Certain Collateral,

(II) Allowing the Lenders’ Secured Claim in an Amount that Accounts for the Surcharge, and (III)

Granting Related Relief (Docket No. 656) (“Surcharge Motion”), the Motion of Official Committee

of Unsecured Creditors for Reconsideration of Order Granting Application to Employ Ducera


1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304. The
    cases have been procedurally consolidated and are being jointly administered under the case caption listed above.
2
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the order approving
    the adequacy of the disclosure statement (Docket No. 572) (the “Disclosure Statement Order”).
Case 19-80064-TLS       Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20              Desc Main
                                  Document     Page 2 of 12


Partners, LLC, as Financial Advisors to Special Committee of Independent Directors (Docket No.

447) (the “Ducera Motion”), the Motion of Official Committee of Unsecured Creditors for Entry

of an Order Authorizing the Committee to Prosecute Certain Claims on Behalf of the Bankruptcy

Estates (Docket No. 641) (the “Standing Motion”), the Motion for Entry of an Order Authorizing

the Official Committee of Unsecured Creditors to File Under Seal Certain Exhibits to the

Committee’s Motion for Entry of an Order Authorizing the Committee to Prosecute Claims on

Behalf of the Bankruptcy Estates (Docket No. 640) (the “Motion to Seal”), and certain related

dates, and request that the Court approve the form of Notice of Confirmation Hearing Date and

Hearings on Surcharge Motion, Standing Motion, Ducera Motion, Motion to Seal, and Related

Deadlines, attached hereto as Exhibit A (the “Notice”) and state the following in support of

thereof:

                                        Relief Requested

       1.      The Debtors seek entry of an order: (a) continuing the Confirmation Hearing Date

on the Debtors’ proposed Plan to April 18, 2019, at a time available on the Court’s calendar, (b)

continuing the hearing on the Surcharge Motion, the Ducera Motion, and the Standing Motion to

April 18, 2019, (c) continuing certain related dates, and (d) approving the form of the Notice.

       2.      The Debtors believe that securing additional time to negotiate resolutions of certain

Plan-related disputes with their stakeholders, including the Creditors’ Committee, the Credit

Agreement Primary Agent, and the Term B-1 Agent, will reduce expenses in these chapter 11

cases and increase the likelihood of developing consensus on the Plan, Standing Motion, Surcharge

Motion, and the Ducera Motion.

       3.      The Plan-related continuance is also authorized under the notices approved by this

Court in the Disclosure Statement Order (Docket No. 572 at p. 231).



                                                 2
Case 19-80064-TLS      Doc 701     Filed 03/19/19 Entered 03/19/19 23:45:20           Desc Main
                                  Document     Page 3 of 12


       4.      The Debtors have discussed this request with the Creditors’ Committee, the Credit

Agreement Primary Agent, and the Term Loan B-1 Agent, and have received their consent to this

continuance.

       5.      No prior request for the relief sought in this motion has been made to this or any

other court.

       6.      This Motion is exempt from the requirements of Neb. R. Bankr. P. 9013. See Neb.

R. Bankr. P. Appendix “A”.



                          [Remainder of page intentionally left blank]




                                               3
Case 19-80064-TLS       Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20            Desc Main
                                  Document     Page 4 of 12


       WHEREFORE, the Debtors respectfully request that the Court enter an order granting the

relief requested herein and such other relief as the Court deems appropriate under the

circumstances.

Dated: March 19, 2019             /s/ Michael T. Eversden
                                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meyersden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                  Jamie Netznik (admitted pro hac vice)
                                  Travis M. Bayer (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   jamie.netznik@kirkland.com
                                                   travis.bayer@kirkland.com
                                  - and –
                                  Steven Serajeddini (admitted pro hac vice)
                                  Daniel Rudewicz (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                  Co-Counsel to the Debtors
Case 19-80064-TLS        Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20   Desc Main
                                   Document     Page 5 of 12


Consented to by:

/s/ Elizabeth M. Lally

Elizabeth M. Lally, Esq.
Jeana L. Goosmann, Esq.
Joel Carney, Esq.
GOOSMANN LAW FIRM, PLC
The Advent Building
17838 Burke Street, Suite 250
Omaha, Nebraska 68118
Telephone:      (402) 280-7648
Facsimile:      (402) 505-3967
Email:          lallye@goosmannlaw.com
                goosmanj@goosmannlaw.com
                carneyj@goosmannlaw.com
- and -
Robert J. Feinstein, Esq.
Bradford J. Sandler, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
780 Third Avenue, 34th Floor
New York, New York 10017
Telephone:       (212) 561-7700
Facsimile:       (212) 561-7777
Email:           rfeinstein@pszjlaw.com
                 bsandler@pszjlaw.com
- and -
Jeffrey N. Pomerantz, Esq.
PACHULSKI STANG ZIEHL & JONES LLP
10100 Santa Monica Blvd., 13th Floor
Los Angeles, California 90067
Telephone:     (310) 277-6910
Facsimile:     (310) 201-0760
Email:         jpomerantz@pszjlaw.com

Co-Counsel to the Official Committee of Unsecured Creditors




                                              5
Case 19-80064-TLS      Doc 701     Filed 03/19/19 Entered 03/19/19 23:45:20           Desc Main
                                  Document     Page 6 of 12


                               CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on March 19, 2019, the foregoing was electronically
filed with the Court using the CM/ECF system which will send a notice of electronic filing to all
counsel of record.



                                                           /s/Michael E. Eversden
Case 19-80064-TLS   Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20   Desc Main
                              Document     Page 7 of 12


                                    EXHIBIT A




                                         7
Case 19-80064-TLS           Doc 701       Filed 03/19/19 Entered 03/19/19 23:45:20                       Desc Main
                                         Document     Page 8 of 12


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

                                                                         )
In re:                                                                   ) Chapter 11
                                                                         )
SPECIALTY RETAIL SHOPS HOLDING CORP., et al., 1                          ) Case No. 19-80064 (TLS)
                                                                         )
                          Debtors.                                       ) (Jointly Administered)
                                                                         )
                                                                         )

 NOTICE OF CONTINUANCE OF CONFIRMATION HEARING DATE AND HEARING
 ON SURCHARGE MOTION, STANDING MOTION, DUCERA MOTION, MOTION TO
                   SEAL, AND RELATED DEADLINES

         PLEASE TAKE NOTICE that on March ___, 2019, the United States Bankruptcy Court

for the District of Nebraska (the “Court”) entered an order (the “Confirmation Procedures Order”)

(Docket No. ____) in the above-referenced chapter 11 cases of Specialty Retail Shops Holding

Corp. and its affiliated debtors (collectively, the “Debtors”), granting the Debtors’ Motion for

Continuance of Confirmation Hearing Date; Hearings on Debtors’ Motion to Surcharge

Collateral; the Official Unsecured Creditor’s Committee’s Motion to Clarify the Order Approving

Ducera’s Employment; and Motion Authorizing the Committee to Prosecute Certain Claims on

Behalf of the Estates, and Request for Approval of Form of Notice of Deadlines Associated

Therewith (the “Motion”) (Docket No. ____).




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
    Transportation, LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
    R/E SPE, LLC (6679); Shopko Finance, LLC (1152); Shopko Gift Card Co., LLC (2161); ShopKo Holding
    Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
    LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
    (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin 54304.
Case 19-80064-TLS       Doc 701     Filed 03/19/19 Entered 03/19/19 23:45:20             Desc Main
                                   Document     Page 9 of 12


       PLEASE TAKE FURTHER NOTICE that the Confirmation Hearing Date has been

continued to April 18, 2019 at _____ a.m., and will be held at the Roman L. Hruska Courthouse

111 South 18th Plaza, Courtroom #8, 2nd Floor, Omaha, Nebraska 68102.

       PLEASE TAKE FURTHER NOTICE that, pursuant to the Confirmation Procedures

Order, the following dates and deadlines have been set concerning the confirmation of the Second

Amended Joint Chapter 11 Plan of Specialty Retail Shops Holding Corp. and Its Debtor Affiliates

(Docket No. 570) (the “Plan”):

                               Event                            Proposed Revised Date
        Resolution Event (as defined in the Disclosure        April 5, 2019
        Statement Order)
        Plan Objection Deadline                               April 5, 2019 at 5 PM CDT
        Deadline to file objections to the Debtors’           April 5, 2019 at 5 PM CDT
        proposed assumption, rejection, and/or cure
        amounts for Executory Contracts and Unexpired
        Leases
        Voting Deadline                                       April 5, 2019 at 5 PM CDT
        Deadline to File Confirmation Brief                   April 17, 2019 at 12 PM CDT
        Plan Objection Response Deadline                      April 17, 2019 at 12 PM CDT
        Deadline to File Voting Report                        April 17, 2019 at 12 PM CDT
        Confirmation Hearing                                  April 18, 2019 at _____


For further information concerning how to participate in the hearing on confirmation of the Plan

or the requirements for voting or filing any objections to confirmation of the Debtors’ Plan, please

refer to the Order (I) Approving the Adequacy of the Disclosure Statement, (II) Approving the

Solicitation and Notice Procedures with Respect to Confirmation of the Debtors’ Proposed Joint

Chapter 11 Plan, (III) Approving the Forms of Ballots and Notices in Connection Therewith, (IV)

Scheduling Certain Dates with Respect Thereto, and (V) Granting Related Relief (Doc. 572) (the

“Disclosure Statement Order”), which remains in full force and effect, except as modified by the

Confirmation Procedures Order.



                                                 2
Case 19-80064-TLS       Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20              Desc Main
                                  Document     Page 10 of 12


       PLEASE TAKE FURTHER NOTICE that the hearing on the Debtors’ Motion for an

Order (I) Authorizing the Debtors to Surcharge Certain Collateral, (II) Allowing the Lenders’

Secured Claim in an Amount that Accounts for the Surcharge, and (III) Granting Related Relief

(Docket No. 656) (the “Surcharge Motion”) has been continued to April 18, 2019 at _____ a.m.

Any objection, resistance, or request for hearing with respect to the Surcharge Motion must be

filed on or before April 5, 2019 at 5 PM CDT with United States Bankruptcy Court, for the

District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th Plaza, Suite 1125, Omaha,

Nebraska 68102 and served on (i) counsel to the Debtors, Kirkland & Ellis LLP, 300 North

LaSalle, Chicago, Illinois 60654, Attn: Travis Bayer, and Kirkland & Ellis LLP, 601 Lexington

Avenue, New York, New York 10022, Attn: Steven Serajeddini; (ii) co-counsel to the Debtors,

McGrath North Mullin & Kratz, P.C. LLO, 1601 Dodge St., Omaha, Nebraska 68102, Attn: James

Niemeier, Esq. (iii) the U.S. Trustee, and (iv) any other entity designated by the Bankruptcy Court.

For further information concerning how to participate in the hearing on the Surcharge Motion or

the requirements for filing any objections thereto, please refer to the Amended Notice of Filing and

Notice Setting Objection/Resistance Deadline and Hearing Regarding Debtors’ Motion for an

Order (I) Authorizing the Debtors to Surcharge Certain Collateral, (II) Allowing the Lenders’

Secured Claim in an Amount that Accounts for the Surcharge, and (III) Granting Related Relief

(Docket No. 665).

       PLEASE TAKE FURTHER NOTICE that the hearing on the Motion of the Official

Committee of Unsecured Creditors for Entry of an Order Authorizing the Committee to Prosecute

Certain Claims on Behalf of the Bankruptcy Estates and Granting Related Relief (Docket No.

641) (the “Standing Motion”), Motion for Entry of an Order Authorizing the Official Committee

of Unsecured Creditors to File Under Seal Certain Exhibits to the Committee’s Motion for Entry



                                                 3
Case 19-80064-TLS       Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20            Desc Main
                                  Document     Page 11 of 12


of an Order Authorizing the Committee to Prosecute Certain Claims on Behalf of the Bankruptcy

Estates (Docket No. 640) (the “Motion to Seal”), and Motion of Official Committee of Unsecured

Creditors for Reconsideration of Order Granting Application to Employ Ducera Partners, LLC,

as Financial Advisors to Special Committee of Independent Directors (Docket No. 447) (the

“Ducera Motion”), has been continued to April 18, 2019 at _____ a.m. Any objection, resistance,

or request for hearing with respect to the Standing Motion, Motion to Seal, and the Ducera Motion

must be filed on or before April 12, 2019 at 5 PM CDT with United States Bankruptcy Court, for

the District of Nebraska, Roman L. Hruska Courthouse, 111 South 18th Plaza, Suite 1125, Omaha,

Nebraska 68102 and served on the attorneys for the Official Committee of Unsecured Creditors

via the Goosmann Law Firm, P.C., Attn: Elizabeth M. Lally, The Advent Building, 17838 Burke

Street, Suite 250 Omaha, NE 68118 and Pachulski Stang Ziehl & Jones LLP, Attn. Robert J.

Feinstein or Bradford J. Sandler, 780 Third Avenue, 34th Floor, New York, NY 10017; (b) the

U.S. Trustee; and (c) any other entity designated by the Bankruptcy Court. For further information

concerning how to participate in the hearing on the Standing Motion, the Motion to Seal, and the

Ducera Motion, or the requirements for filing any objections thereto, please refer to the 9013-1

Notice Setting Objection/Resistance Deadline and Hearing with Certificate of Service Regarding

(I) Motion of the Official Committee of Unsecured Creditors ofr Entry of an Order Authorizing

the Committee to Prosecute Certain Claims of Behalf of the Bankruptcy Estates; (II) Motion for

Entry of an Order Authorizing the Official Committee of Unsecured Creditors to File Under Seal

Certain Exhibits to the Committee’s Motion for Entry of an Order Authorizing the Committee to

Prosecute Certain Claims on Behalf of the Bankruptcy Estates, and (III) Motion to Reconsider

filed by Official Unsecured Creditors’ Committee and Objections Thereto (Docket No. 654).




                                                4
Case 19-80064-TLS       Doc 701    Filed 03/19/19 Entered 03/19/19 23:45:20            Desc Main
                                  Document     Page 12 of 12



Dated: March 19, 2019             /s/
 Omaha, Nebraska                  James J. Niemeier (NE Bar No. 18838)
                                  Michael T. Eversden (NE Bar No. 21941)
                                  Lauren R. Goodman (NE Bar No. 24645)
                                  MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                                  First National Tower, Suite 3700
                                  1601 Dodge Street
                                  Omaha, Nebraska 68102
                                  Telephone:      (402) 341-3070
                                  Facsimile:      (402) 341-0216
                                  Email:          jniemeier@mcgrathnorth.com
                                                  meversden@mcgrathnorth.com
                                                  lgoodman@mcgrathnorth.com
                                  - and -
                                  James H.M. Sprayregen, P.C.
                                  Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                                  Travis M. Bayer (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  300 North LaSalle
                                  Chicago, Illinois 60654
                                  Telephone:       (312) 862-2000
                                  Facsimile:       (312) 862-2200
                                  Email:           james.sprayregen@kirkland.com
                                                   patrick.nash@kirkland.com
                                                   travis.bayer@kirkland.com
                                  - and -
                                  Steven Serajeddini (admitted pro hac vice)
                                  Daniel Rudewicz (admitted pro hac vice)
                                  KIRKLAND & ELLIS LLP
                                  KIRKLAND & ELLIS INTERNATIONAL LLP
                                  601 Lexington Avenue
                                  New York, New York 10022
                                  Telephone:     (212) 446-4800
                                  Facsimile:     (212) 446-4900
                                  Email:         steven.serajeddini@kirkland.com
                                                 daniel.rudewicz@kirkland.com

                                  Co-Counsel to the Debtors




                                                 5
